Exhibit (a)(5)(C) Proposed acquisition of Lincare Holdings Inc. Creating a global leading healthcare provider. 02 July, 2012 Announcement Conference Call 2 Disclaimer The tender offer described herein has not yet commenced, and this material is neither an offer to purchase nor a solicitation of an offer to sell shares of Lincare Holdings Inc. common stock. At the time the tender offer is commenced, Linde will file a tender offer statement with the United States Securities and Exchange Commission (the “SEC”). Lincare Holdings Inc. shareholders are strongly advised to read the tender offer documents that will be filed with the SEC because they will contain important information that Lincare Holdings Inc. shareholders should consider before tendering their shares. These documents will be available for free at the SEC’s website (http://www.sec.gov) and by directing a request to Linde AG, Klosterhofstraße 1, 80331 Munich, Germany. This website contains forward-looking statements about Linde AG (“Linde”) and their respective subsidiaries and businesses.
